Case 6:20-cr-00078-PGB-DCI Document 35 Filed 08/19/20 Page 1 of 1 PagelD 84

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS

 

NOTICE OF NO OBJECTION TO REPORT AND RECOMMENDATION

Defendant MAX BENNETT CHAMBERS has no objection to the Report and
Recommendation issued by the Magistrate Judge on August 19, 2020 regarding the plea of guilty

entered by MAX BENNETT CHAMBERS.

August 19, 2020 Mf WnW~

MAX BENNETT CHAMBERS

 

273 _-s =
Counsel for MAX BENNETT CHAMBERS

 

Copies to:

United States Attorney
Counsel of Record
District Judge
